DETAILED ACTION
Claims 1-9 are pending and currently under review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 1 includes the recitation of “near surface regions”, which is indefinite because it is unclear to the examiner as to what specific depth, if any, is required by the instant claim scope.  Does “near surface” require a depth of 1 micron from the surface?  Or 1 cm?  It is not clear to the examiner, nor has it been made clear by applicant, as to what the term “near surface” means, such that the instant claim scope is indefinite in regards to the location of the marker material relative to the component surface.  The examiner interprets the aforementioned 
Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 2 includes the recitation of “normal operation conditions,” which is indefinite because it is unclear to the examiner as to what specific operating condition, if any, is required by the term “normal.”  The examiner notes that the recitation of “normal” is a relative term of degree that is not further defined by the specification or instant claims, such that one of ordinary skill would not have reasonably been apprised of the meaning of “normal.”  If the formed component is an airfoil blade for a wind turbine, for example, it is not clear to the examiner as to whether operating in adverse weather conditions is a “normal” condition or not.  The examiner interprets the aforementioned recitation to be met by any operating condition that would have been considered to be “normal” by one of ordinary skill.  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 4 includes the recitation of “the x-ray diffraction measurements.”  There is lack of antecedent basis for this limitation in the claim.  The examiner notes that the aforementioned recitation is further indefinite because it is not clear to the examiner as to whether claim 4 is intended by applicants to be dependent 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keicher et al. (US 6,391,251).
Regarding claim 1, Keicher et al. discloses a metal alloy component made by additive manufacturing having embedded features therein [abstract, col.11 ln.14-35]; wherein said embedded feature can include a material located in cooling channels as depicted by Keicher et al. that is different than that of the base material [col.24 ln.49-62, fig.26b-c].  The examiner reasonably considers the aforementioned cooling channels having embedded material therein as stated 
The examiner notes that the recitations of “that is subjected to stress during operation…” and “to allow residual stress measurements to be made…” are instances of functional language of the claimed component and marker material, respectively, which upon further consideration, do not impart any further structure to the claimed component absent concrete evidence to the contrary.  Specifically, the examiner notes that the component structure of Keicher et al. is substantially similar to that as claimed, such that the disclosed component of Keicher et al. would be entirely capable of being subjected to stress and have residual stress measurements performed thereon.
Regarding claim 2, Keicher et al. discloses the component of claim 1 (see previous).  The examiner notes that the recitation of “expected to undergo stress” is an instance of functional language of the claimed location, which upon further consideration, does not impart any further structure to the claimed component absent concrete evidence to the contrary.  Specifically, the examiner notes that the component structure of Keicher et al. having embedded material at predetermined locations is substantially similar to that as claimed, such that said marker material locations of Keicher et al. would be entirely capable of being subjected to stress as claimed.  Nonentheless, Keicher et al. expressly teaches that the embedded material is located in cooling structures wherein thermal stresses are expected to occur, which the examiner reasonably considers to meet the limitation of said predetermined locations comprising a region expected 
Regarding claims 3-6, Keicher et al. discloses the component of claims 1-2 (see previous).  The examiner notes that the specific recitations regarding x-ray diffraction measurements merely pertain to a method of measuring, which upon further consideration, are not considered to impart any further structure to the claimed component.  Thus, absent concrete evidence to the contrary, the examiner submits that the specific method of measurement (ie. by x-ray diffraction means as claimed) is not considered to impart any patentably distinct structure to the claimed component, such that the instant claims are considered to be reasonably met by the disclosed component of Keicher et al.
Regarding claim 7, Keicher et al. discloses the component of claim 1 (see previous).  The examiner notes that the recitation of “wherein the additive manufacturing comprises…” is a product-by-process limitation which, upon further consideration, is not considered to impart any further structure to the claimed component.  See MPEP 2113.  Nonetheless, Keicher et al. expressly teaches direct material deposition as claimed [col.1 ln.22-23].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilz et al. (US 2012/0183701).
Regarding claim 1, Pilz et al. discloses a marked metallic object made by additive manufacturing [abstract, 0020]; wherein the marking is achieved through addition of a material having a different property into the object to be marked during additive manufacturing [0026, fig.4].  The examiner reasonably considers the aforementioned metallic object of Pilz et al. to meet the claimed limitation of a component of a base alloy having a marker material that is different than that of the base alloy.  Pilz et al. further discloses that the marker material can be located within the component at select locations, which the examiner reasonably considers to meet the limitation of “near surface regions at predetermined locations” because said locations (20, 40) are depicted by Pilz et al. to be reasonably “near” the component surface and would naturally have to be predetermined prior to marking [fig.2, 4].  See MPEP 2145(II).  Although the aforementioned figures 2 and 4 are directed to marker material of empty space, the examiner submits that one of ordinary skill would have reasonably been motivated to utilize marker material of a different material having different properties because Pilz et al. expressly teaches that the marking means can equivalently be empty space, porosity, or a different material with different properties [0024-0028].
The examiner notes that the recitations of “that is subjected to stress during operation…” and “to allow residual stress measurements to be made…” are instances of functional language of the claimed component and marker 
Regarding claim 2, Pilz et al. discloses the component of claim 1 (see previous).  The examiner notes that the recitation of “expected to undergo stress” is an instance of functional language of the claimed location, which upon further consideration, does not impart any further structure to the claimed component absent concrete evidence to the contrary.  Specifically, the examiner notes that the component structure of Pilz et al. having marker material at predetermined locations is substantially similar to that as claimed, such that said marker material locations of Pilz et al. would be entirely capable of being subjected to stress as claimed.
Regarding claims 3-6, Pilz et al. discloses the component of claims 1-2 (see previous).  The examiner notes that the specific recitations regarding x-ray diffraction measurements merely pertain to a method of measuring, which upon further consideration, are not considered to impart any further structure to the claimed component.  Thus, absent concrete evidence to the contrary, the examiner submits that the specific method of measurement (ie. by x-ray diffraction means as claimed) is not considered to impart any patentably distinct 
Regarding claim 7, Pilz et al. discloses the component of claim 1 (see previous).  The examiner notes that the recitation of “wherein the additive manufacturing comprises…” is a product-by-process limitation which, upon further consideration, is not considered to impart any further structure to the claimed component.  See MPEP 2113.  Specifically, it appears to the examiner that the component structure of Pilz et al. made by laser beam processing achieves a substantially similar structure of an additively manufactured component [0020].
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilz et al. (US 2012/0183701) in view of Huang (US 6,042,780) and Ward et al. (US 2014/0119511).
Regarding claims 8-9, Pilz et al. discloses the component of claim 1 (see previous).  As stated previously, Pilz et al. discloses that the material can be a metallic powder; however, Pilz et al. does not expressly teach a titanium build material as claimed.  Huang discloses a method of making high performance, high temperature components, wherein the build material can be TiAl [abstract, col.10 ln.8-20].  Therefore, it would have been obvious to one of ordinary skill to modify the component of Pilz et al. by selecting a titanium alloy as the build powder material such that high performance, high temperature components can be fabricated.  
.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 6,269,540) in view of Olesen et al. (US 2011/0103933).
Regarding claim 1, Islam et al. discloses a turbine blade component made by additive manufacturing [abstract].  The examiner notes that a turbine blade will naturally be expected to be subjected to stress during operation, as would have been recognized by one of ordinary skill.

Regarding claim 2, Islam et al. and Olesen et al. disclose the component of claim 1 (see previous).  As stated previously, the examiner submits that deformation as disclosed by Olesen et al. would naturally be expected to result in residual stresses in the blade component, such that said marks would naturally be located at locations expected to undergo deformation, and thus stress.  See MPEP 2145(II).  
Regarding claims 3-6, Islam et al. and Olesen et al. disclose the component of claim 1 (see previous).  The examiner notes that the specific recitations regarding x-ray diffraction measurements merely pertain to a method of measuring, which upon further consideration, are not considered to impart any further structure to the claimed component.  Thus, absent concrete evidence to 
Regarding claim 7, Islam et al. and Olesen et al. disclose the component of claim 1 (see previous).  The examiner notes that the recitation of “wherein the additive manufacturing comprises…” is a product-by-process limitation which, upon further consideration, is not considered to impart any further structure to the claimed component.  See MPEP 2113.  Nonetheless, Islam et al. further discloses that the additive manufacturing comprises simultaneously supplying a stream of metal powder melted by a laser, which reasonably meets the limitation of direct metal deposition as claimed [fig.1].
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 6,269,540) and Olesen et al. (US 2011/0103933) as applied to claim 1 above, and further in view of Ward et al. (2014/0119511).
Regarding claims 8-9, Islam et al. and Olesen et al. disclose the component of claim 1 (see previous).  Islam et al. further discloses that the turbine material can be a titanium aluminide, which reasonably meets the claimed limitation of a titanium alloy [claim33].  However, Islam et al. and Olesen et al. do not expressly teach that the marker material is cerium as claimed.  Ward et al. discloses a method of non-destructive identification of articles through x-ray diffraction [abstract]; wherein cerium can be used as a marking material and is 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICHOLAS A WANG/Examiner, Art Unit 1734